        Case 1:16-cr-00281-PGG Document 985 Filed 04/27/21 Page 1 of 2



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 27, 2021

BY ECF AND EMAIL

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Brandon Green, S5 16 Cr. 281 (PGG)

Dear Judge Gardephe:

        In advance of the sentencing of Brandon Green on June 8, 2021, the Government
respectfully writes to inform the Court of additional disciplinary infractions incurred by Green
since the Government made its original sentencing submission. On July 10, 2020, Green was
involved in a physical altercation with another inmate at the Metropolitan Detention Center
Brooklyn. According to the Bureau of Prisons incident report, Green and the other inmate were
observed striking each other. The other inmate suffered a deep gash over his left eyebrow and a
laceration to his right forearm. A sharpened piece of metal with blood on the tip was recovered.
Green admitted to fighting, and was sanctioned for fighting and being insolent to a staff member.
The disciplinary report and incident report are attached hereto as Exhibit A. 1

        This violent slashing is further proof that Green poses a continued danger to the
community. Neither his conviction at trial nor impending sentencing have deterred him from
engaging in audacious behavior in full keeping with the Blood Hound Brims’ code of violence.
For this and all the reasons set forth in the Government’s prior sentencing submission, we




1
  The Government respectfully requests that Exhibit A be filed under seal because it contains
identifying information for the victim of the slashing.
         Case 1:16-cr-00281-PGG Document 985 Filed 04/27/21 Page 2 of 2




respectfully submit that a Guidelines sentence is necessary to protect the public from future
crimes of the defendant.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:   /s/ Jessica Feinstein
                                                     Jessica Feinstein
                                                     Allison Nichols
                                                     Andrew K. Chan
                                                     Assistant United States Attorney
                                                     (212) 637-1946 / 2366 / 1072

Cc:    Brandon Green, by certified mail
       Steven Witzel, Esq.
